 

HENRY R. KAUFMAN, P.C.
ATTORNEYS AT LAW
60 EAST 42%° STREET
47™ FLOOR
New York, NEw York 10165

OFFICE: (212) 880-0842
Moaite: (914) 589-7963
Fax: (212) 697-0877
HKAUFMAN@HRKAUFMAN.COM
WWW.HRKAUFMAN.COM

January 15, 2021

Andrew C. Phillips

Shannon B. Timmann

CLARE LOCKE LLP

10 Prince Street

Alexandria, VA 22314

Email: andy@clarelocke.com
Email: shannon@clarelocke.com

Re: Morrison v. Langrick, No. 1:18-cv-06127(CBA)(RML) — Service of
Counterclaim-Defendant’s Notice of Motion for Summary Judgment,
Statement of Material Facts, Affirmation of Henry R. Kaufman,
Declaration of Monica Morrison and Memorandum In Support of Her
Motion for Summary Judgment Pursuant to Judge Amon’s Individual
Motion Practices D(i)

Dear Andy and Shannon:

Enclosed please find Counterclaim Defendant, Monica Morrison’s Notice of Motion for
Summary Judgment, Statement of Material Facts, Affirmation of Henry R. Kaufman, Declaration of
Monica Morrison and Memorandum In Support of Her Motion for Summary Judgment in support of her
Motion for Summary Judgment as required by Local Civil Rule 56.1. 1 am serving you copies of these
documents via email only as directed by Judge Amon’s Individual Motion Practices D(i).

Please contact me with any questions.
Sincerely,

Hr R Kus

Henry R. Kaufman

cc: Court via ECF
